Exhibit 10.42

 

CHANGE OF CONTROL AGREEMENT

 

This Change of Control Agreement (the “Agreement”) is made and entered into
effective as of September 2, 2003, by and between Juan J. Soto (the “Employee”)
and RITA Medical Systems, Inc., a Delaware corporation (the “Company”).

 

RECITALS

 

A. It is understood that another company or other entity may from time to time
consider the possibility of acquiring the Company or that a change in control
may otherwise occur, with or without the approval of the Company’s Board of
Directors (the “Board”). The Board has identified the Employee, an officer of
the wholly owned subsidiary of the Company, RITA Medical Systems Netherlands BV
(“Subsidiary”), as a key employee whose continued employment with the Subsidiary
is critical to the Company’s future success and has determined that it is
important to provide Employee with an incentive to continue his or her
employment with the Subsidiary in the event that the Company consummates a
Change of Control transaction. For purposes of this Agreement, this shall
include Employee’s employment in a majority-owned subsidiary or other surviving
entity of an acquiring Company.

 

B. To accomplish the foregoing objectives, the Board of Directors has directed
the Company, upon execution of this Agreement by the Employee, to agree to the
terms provided in this Agreement.

 

C. The Board believes that it is imperative to provide the Employee with certain
benefits upon a Change of Control and, under certain circumstances, upon
termination of the Employee’s employment in connection with a Change of Control,
which benefits are intended to provide the Employee with financial security and
provide sufficient income and encouragement to the Employee to remain with the
Company notwithstanding the possibility of a Change of Control.

 

D. To accomplish the foregoing objectives, the Board of Directors has directed
the Company, upon execution of this Agreement by the Employee, to agree to the
terms provided in this Agreement.

 

E. Certain capitalized terms used in the Agreement are defined in Section 3
below.

 

In consideration of the mutual covenants contained in this Agreement, and in
consideration of the continuing employment of Employee by the Company, the
parties agree as follows:

 

1. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason,
including (without limitation) any termination prior to a Change of Control, the
Employee shall not be entitled to any payments or



--------------------------------------------------------------------------------

benefits, other than as provided by this Agreement, or as may otherwise be
available in accordance with the terms of the Company’s established employee
plans and written policies at the time of termination. The terms of this
Agreement shall terminate upon the earlier of (i) the date on which Employee
ceases to be employed as an officer of the Company, other than as a result of an
involuntary termination by the Company without Cause, (ii) the date that all
obligations of the parties hereunder have been satisfied, or (iii) twelve (12)
months after a Change of Control. A termination of the terms of this Agreement
pursuant to the preceding sentence shall be effective for all purposes, except
that such termination shall not affect the payment or provision of compensation
or benefits on account of a termination of employment occurring prior to the
termination of the terms of this Agreement.

 

2. Change of Control.

 

(a) Stock Options and Restricted Stock. Subject to Section 4 below, in the event
of a Change of Control, on the effective date of the transaction, fifty percent
(50%) of all unvested options to purchase the Company’s securities held by the
Employee (the “Option”) prior to the effective date of the Change of Control
transaction shall become fully vested and immediately exercisable and shall be
exercisable to the extent so vested in accordance with the provisions of the
Option Agreement and Plan pursuant to which such Option was granted and
repurchase rights of the Company with respect to fifty percent (50%) of the
shares of restricted stock held by the Employee purchased by the Employee
pursuant to the terms of a Stock Purchase Agreement shall immediately lapse. In
addition, on each one month anniversary of the effective date of the Change of
Control transaction 1/12 of all remaining unvested options held by the Employee
shall become fully vested and immediately exercisable and repurchase rights of
the Company with respect to 1/12 of all remaining shares of restricted stock
held by Employee shall lapse.

 

(b) Termination Following A Change of Control. If the Employee’s employment with
either the Company, the Subsidiary or any other affiliate of the Company is
involuntarily terminated at any time within twelve (12) months after a Change of
Control all unvested options held by the Employee shall become fully vested and
immediately exercisable and shall be exercisable to the extent so vested in
accordance with the provisions of the Option Agreement and Plan pursuant to
which such Option was granted and repurchase rights of the Company with respect
to all of the shares of restricted stock held by the Employee purchased by the
Employee pursuant to the terms of a Stock Purchase Agreement shall immediately
lapse.

 

(i) Voluntary Resignation and Termination for Cause. If the Employee voluntarily
resigns from the Company, the Subsidiary or any other affiliate of the Company
or is terminated for Cause following the Change of Control, then the Employee
shall not be entitled to any acceleration of the vesting of his or her unvested
options or lapse of repurchase rights with respect to his or her restricted
stock.

 

-2-



--------------------------------------------------------------------------------

3. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

(a) Change of Control. “Change of Control” shall mean the consummation of any of
the following events:

 

(i) Ownership. Any “Person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the “Beneficial
Owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then outstanding voting securities
without the approval of the Board of Directors of the Company; or

 

(ii) Merger/Sale of Assets. A merger or consolidation of the Company whether or
not approved by the Board of Directors of the Company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets.

 

(b) Cause. “Cause” shall mean (i) gross negligence or willful misconduct in the
performance of the Employee’s duties to the Company where such gross negligence
or willful misconduct has resulted or is likely to result in substantial and
material damage to the Company or its subsidiaries, (including the Subsidiary)
(ii) repeated unexplained or unjustified absence from the Company or its
subsidiaries, (including the Subsidiary), (iii) a material and willful violation
of any federal or state law; (iv) commission of any act of fraud with respect to
the Company or its subsidiaries, (including the Subsidiary); or (v) conviction
of a felony or a crime involving moral turpitude causing material harm to the
standing and reputation of the Company or its subsidiaries, (including the
Subsidiary), in each case as determined in good faith by the Board of Directors
of the Company.

 

(c) Involuntary Termination. “Involuntary Termination” shall include any
termination by the Company or its subsidiaries, (including the Subsidiary) other
than for Cause and the Employee’s voluntary termination, upon 30 days prior
written notice to the Company, following (i) a material reduction or change in
job duties, responsibilities and requirements inconsistent with the Employee’s
position with the Company or its subsidiaries, (including the Subsidiary) and
the Employee’s prior duties, responsibilities and requirements, taking into
account the differences in job title and duties that are normally occasioned by
reason of an acquisition of one company by another and that do not actually
result in a material change in duties, responsibilities and requirements
inconsistent with an employee’s prior position with the acquired company; (ii)
any reduction of the Employee’s base and cash bonus compensation (other than in
connection with a general decrease in base salaries for most similarly situated
employees of the successor corporation); or (iii) the Employee’s refusal to
relocate to a location more than 50 miles from the Subsidiary’s current
location.

 

-3-



--------------------------------------------------------------------------------

4. Limitation on Payments.

 

(a) In the event that the severance benefits provided for in this Agreement to
the Employee (i) constitute “parachute payments” within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but
for this Section, would be subject to the excise tax imposed by Section 4999 of
the Code, then the Employee’s benefits under Section 2 shall be payable either:
(i) in full, or (ii) as to such lesser amount which would result in no portion
of such severance benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by Section
4999, results in the receipt by the Employee on an after-tax basis, of the
greatest amount of benefits under Section 2, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code. Unless
the Company and the Employee otherwise agree in writing, any determination
required under this Section 4 shall be made in writing by the Company’s
independent public accountants (the “Accountants”), whose determination shall be
conclusive and binding upon the Employee and the Company for all purposes. For
purposes of making the calculations required by this Section 4, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on reasonable, good faith interpretations concerning the
application of Section 280G and 4999 of the Code. The Company and the Employee
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section 4.

 

(b) The payment of severance benefits provided for in this Agreement shall be
subject to all applicable income, employment and social tax rules and
regulations.

 

5. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. The terms of this Agreement and all of the Employee’s rights
hereunder shall inure to the benefit of, and be enforceable by, the Employee’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

6. Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. Mailed notices to the Employee shall be addressed
to the Employee at the home address which the Employee most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

 

-4-



--------------------------------------------------------------------------------

7. Miscellaneous Provisions.

 

(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement (whether by seeking new
employment or in any other manner), nor, except as otherwise provided in this
Agreement, shall any such payment be reduced by any earnings that the Employee
may receive from any other source.

 

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(c) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement supersedes any agreement of
the same title and concerning similar subject matter dated prior to the date of
this Agreement, and by execution of this Agreement both parties agree that any
such predecessor agreement shall be deemed null and void.

 

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
reference to conflict of laws provisions.

 

(e) Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction and to any extent, be
invalid or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable the remaining terms and provisions of
this Agreement or the application of such terms and provisions to circumstances
other than those as to which it is held invalid or unenforceable, and a suitable
and equitable term or provision shall be substituted therefor to carry out,
insofar as may be valid and enforceable, the intent and purpose of the invalid
or unenforceable term or provision.

 

(f) Arbitration. Any dispute or controversy arising under or in connection with
this Agreement may be settled at the option of either party by binding
arbitration in the County of Santa Clara, California, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. Punitive
damages shall not be awarded.

 

(g) Legal Fees and Expenses. The parties shall each bear their own expenses,
legal fees and other fees incurred in connection with this Agreement.

 

-5-



--------------------------------------------------------------------------------

(h) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (h) shall be void.

 

(i) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

 

(j) Assignment by the Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Employee.

 

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

 

(SIGNATURE PAGE FOLLOWS)

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

RITA MEDICAL SYSTEMS, INC.

      JUAN J. SOTO

By:

 

/s/    Joseph DeVivo

--------------------------------------------------------------------------------

     

/s/    Juan J. Soto

--------------------------------------------------------------------------------

Title:

 

President & CEO

--------------------------------------------------------------------------------

       

 

-7-